IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSEPH DANIEL PIRESTANI,                 §
                                          §
       Cross-Petitioner Below,            §   No. 288, 2018
       Appellant,                         §
                                          §   Court Below—Court of Chancery
       v.                                 §   of the State of Delaware
                                          §
 KEVIN J. REAGAN,                         §   C.M. No. 17950-N
                                          §
       Petitioner Below,                  §
       Appellee,                          §
                                          §
       and                                §
                                          §
 ATTORNEY AD LITEM,                       §
                                          §
       Appellee.                          §

                              Submitted: May 30, 2018
                              Decided: June 11, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                        ORDER

      This 11th day of June 2018, upon consideration of the notice of interlocutory

appeal, it appears to the Court that:

      (1)    On May 30, 2018, the appellant, Joseph Daniel Pirestani, filed a notice

of interlocutory appeal from Court of Chancery order, dated March 27, 2018,

denying his motion for a jury trial and a Court of Chancery order, dated April 30,

2018, denying his motion for reargument of the March 27, 2018 order. Pirestani
filed an application for certification of an interlocutory appeal on May 10, 2018. The

Court of Chancery denied the application for certification on May 18, 2018.

          (2)     Applications for interlocutory review are addressed to the sound

discretion of the Court1 and are granted only in exceptional circumstances.2 In the

exercise of our discretion, we have concluded that the application for interlocutory

review does not meet the strict standards for certification under Supreme Court Rule

42(b) and should be refused.

          NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                               BY THE COURT:


                                               /s/ Collins J. Seitz, Jr.
                                                      Justice




1
    Supr. Ct. R. 42(d)(v).
2
    Supr. Ct. R. 42(b)(ii).

                                           2